SENTENCIA
El Ministerio Fiscal presentó un pliego acusatorio contra el peticionario Man Sharma por éste alegadamente ha-*3ber infringido el Art. 105 del Código Penal de Puerto Rico de 1974 (33 L.P.R.A. sec. 4067) al cometer actos lascivos e impúdicos contra una menor de siete años de edad.
Luego de la celebración de la correspondiente vista pre-liminar y antes de la celebración del juicio, el peticionario presentó una moción en solicitud de evaluación psiquiá-trica de la menor perjudicada. El Ministerio Fiscal se opuso. El Tribunal de Primera Instancia declaró “con lu-gar” dicha solicitud.
Inconforme, el Estado acudió en revisión ante el enton-ces Tribunal de Circuito de Apelaciones. El mencionado foro judicial emitió una sentencia revocatoria, que ordenó la devolución del caso al foro de instancia para la celebra-ción del juicio.
Insatisfecho, Man Sharma acudió ante este Tribunal. Expedimos el recurso.
I
Se confirma la sentencia recurrida; ello por razón de estar igualmente dividido el Tribunal.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri emitió una opinión en conformidad. La Juez Asociada Señora Rodríguez Rodríguez emitió una opinión en conformidad, a la cual se unió la Juez Asociada Señora Fiol Matta. El Juez Asociado Señor Rebollo López emitió una opinión disidente, a la cual se unieron el Juez Presi-dente Señor Hernández Denton y el Juez Asociado Señor Rivera Pérez.
(.Fdo.) Aida I. Oquendo Graulau Secretaria del Tribunal Supremo
*4— O —